Merrick, J.
The ruling of the court of common pleas was correct. No principle is more firmly established than that which excludes oral testimony when offered to vary or contradict written judicial records. The record of a court of competent jurisdiction imports incontrovertible verity, as to all the proceedings which it sets forth as having taken place, and is of so high a nature that no averment can be made against it. It is necessarily a written memorial, and cannot exist partly in writing and partly in parol. The evidence afforded by it has the same force and efficacy in criminal, as in civil cases; and in the former is conclusive proof of the fact of conviction, and of the judgment, and as to all legal consequences resulting from it. Com. Dig. Record, E. Ramsbottom v. Buckhurst, 2 M. & S. 565. Sayles v. Briggs, 4 Met. 421. 1 Stark. Ev. (4th Amer. ed.) 224. Under our statutes, justices of the peace are authorized to hold courts in their respective counties, and are expressly required to keep a record of all their judicial proceedings. Rev. Sts. c. 85, §§ 1, 35. And there are similar provisions in the act to establish a police court in Lawrence. St. 1848, c. 260, §§ 1, 6. • It is therefore the duty of every justice to insert in the record of each cause before him a full narrative of every thing which is necessary to exhibit its progress, and the final determination of it so far as he has had any official connection with it. Nothing in the whole course of proceeding in a criminal case can have a more prevailing or *118decisive effect upon it than an appeal effectually made or legally claimed. It supersedes the judgment which has been rendered annuls the sentence awarded, transfers the jurisdiction of the cause and of the facts to another tribunal, and requires of the magistrate from whose decision it is taken a course of action essentially different from that which he would otherwise be bound to pursue. Commonwealth v. Dunham, 22 Pick. 12. A statement of whatever has occurred in relation to the claim of an appeal must constitute therefore a material part of the record, and is indispensable to its completeness. But whether the convicted party has claimed an appeal from a judgment against him, is a question of fact, which is first to be judicially determined. If there has been no such claim, there can of course be nothing to record concerning it.
The records of justices of the peace and of police courts, made in the performance of official duty, and in obedience to a positive direction of the statute, are evidence, as to the conduct and disposition of each particular cause of which they have taken cognizance, of as full and conclusive a character as those kept by courts of larger and more general jurisdiction. This was so declared and the rule enforced by this court in the case of Sayles v. Briggs, 4 Met. 421. Upon the trial of that action, parol evidence was resorted to and received to show the existence of material facts not mentioned in the record of a magistrate, which one of the parties produced and used as an instrument of proof. It was afterwards determined that the parol evidence should have been rejected; and because it had been admitted, the verdict which had been returned was set aside, and a new trial granted. So also in the case of Kendall v. Powers, 4 Met. 553, the facts disclosed, and the questions arising upon them, were very similar to those presented in this case ; the only essential difference between them being that there it was the magistrate, and not, as here, the convicted party, who sought to bring in extrinsic evidence to establish a fact not stated in the record. It appeared from the record which was produced and read, that after he was convicted, Kendall appealed from the judgment and sentence awarded against him. Powers then *119offered to show that the appeal was subsequently waived and voluntarily withdrawn; but it was held that the record was conclusive, and the evidence inadmissible.
It has been argued, in behalf of the plaintiff, that the evidence offered by him should have been received, because otherwise he can obtain no redress for the loss of the right of which he complains that he has been unjustly deprived; and also because a magistrate ought not to be allowed to shield himself from responsibility for an act of wrong or oppression by an additional violation of duty in neglecting or wilfully refusing truly to record the proceedings of a case tried before him. But the rejection of such evidence is an obvious and inevitable consequence of the incontrovertible verity which the law, for reasons, lying as it has been said at the foundation of all well ordered jurisprudence, attaches to judicial records. Judges and magistrates are responsible to the government from which they derive their authority, but not to individuals, for the negligent performance or wilful violation of official duty. They are liable to impeachment for corruption or other misconduct; but are exempt from answering in private actions for acts done in the course of the administration of justice, where they have jurisdiction of the cause, and of the party to be affected by its decision. Pratt v. Gardner, 2 Cush. 63. Chickering v. Robinson, 3 Cush. 543. In the case of Brittain v. Kinnaird, 1 Brod. & Bing. 432, and 4 Moore, 50, it was held, that where a magistrate has jurisdiction, a conviction by him, if no defect appear on the face of it, is conclusive evidence of the facts stated in it in an action against him. See also Floyd & Barker’s case, 12 Co. 25; Basten v. Carew, 3 B. & C. 652, 653, and 5 Dowl. & Ryl. 566 ; Mather v. Hood, 8 Johns. 44.

Exceptions overruled.